Mr. Justice Gordon
delivered the opinion of the court, May 10th, 1886.
It was said in Kinter’s Appeal, 12 P. F. S., 318, that the first section of the act of the 13th of October, 1840, was designed to make a bill of review in the Orphans’ Court a matter of right, and at the same time prescribe a limitation of time to the exercise of the power. All this, however, is obvious enough from the reading of the Act itself, and where a proper ease is set forth on the face of the petition, and the facts therein stated are verified by affidavit, it is the duty of the court to grant a rehearing, unless the case falls within the proviso appended to the said act. As no exception to the regularity of the proceedings appears to have been taken in the court below, we cannot see why a review was not granted. There is certainly a very good reason why the widow and heirs should have an opportunity of contesting the account. They are foreigners, and knew not of the settlement of that account. Besides this, the item which gave rise to the application for a rehearing, the bill of the appellee, seems to us of so doubtful a character as to require a scrutiny far more accurate and searching than it has yet received. It is idle for the counsel of Mrs. Charles to allege that she was entertaining Stiebens as an object of charity from whom she could expect no compensation; for, from the evidence, it is obvious that he was a steady, industrious and economical man, able and willing to pay for what he got, and that she should allow so large a bill to accumulate, without even a demand for settlement, has a very suspicious look. That he did work for her, and that to an amount sufficient, if the evidence is believed, to pay for his boarding, such as it was, can hardly be doubted. Moreover, she brought suit for this very bill, and chose to drop it after it reached the Common Pleas on an appeal, thinking, perhaps, that it would pass the scrutiny of the Orphans’ Court more easily than that of a jury. However this may be, and we are not to be understood as passing judgment on her claim, the transaction has such a doubtful and trumped-up appearance that, even were the review not of right, we would feel ourselves constrained to order it.
Ordered, That the decree of the Orphans’ Court be reversed at the costs of the appellee; that the confirmation of the account of the administrator of the estate of August Stiebens be opened, so far as the bill of the appellee against the said decedent is concerned, and that the said Orphans’ Court proceed to rehear the same.